 1                                                                         O
                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
13
     DARYOUSH JAVAHERI.,                   Case No. 2:18-cv-06615-ODW (FFMx)
14
                     Plaintiff,
15                                         JUDGMENT
           v.
16
     DEUTSCHE MELLON NATIONAL
17 ASSET, LLC, et al.,
18                 Defendants.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                       1
 1                                     JUDGMENT
 2       In light of the Court’s Order GRANTING Defendants’ Motion to Dismiss (ECF
 3   No. 25), IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 4          1. Defendants shall have JUDGMENT in its favor;
 5          2. Plaintiff shall receive nothing; and
 6          3. The Clerk of the Court shall close the case.
 7
 8
         IT IS SO ORDERED.
 9
         April 15, 2019
10
11
                               ____________________________________
12                                      OTIS D. WRIGHT, II
13                              UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
